DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 19-21, 23-25, 29-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ilive et al. (US 2010/0039121, hereinafter Ilive) in view of Bauer et al. (US 2005/0104149, hereinafter Bauer).
With respect to claim 14, Ilive discloses a sensor device (fig. 3) comprising:

a top side conductor (please see below), where at least a portion of the top side conductor is above the die top side (top side of the conductor is above die 20); a bottom side connection point;
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]

[AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    401
    914
    media_image1.png
    Greyscale


a conductive via (see above) that electrically connects the top side conductor to the bottom side connection point, where the conductive via is laterally displaced from the sensor die (the conductive via is displaced from the sensor); and an encapsulant that covers at least the die lateral sides (encapsulant covers the die lateral sides).

	In an analogous art, Bauer discloses that the die top side comprising circuitry (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Bauer’s disclosure in order to connect external components of a semiconductor device. 
With respect to claim 15, Ilive discloses the sensor device of claim 14, wherein the bottom side connection point is separated from the sensor die and is vertically at least as low as the die bottom (25 is indeed lower than the die 20). 
Ilive does not explicitly disclose that the bottom side connection point comprises a solder ball connection point.
In an analogous art, Bauer discloses that the bottom side connection point comprises a solder ball connection point (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Bauer’s disclosure in order to connect different components of a semiconductor device. 
With respect to claim 19, Ilive/Bauer discloses the sensor device of claim 14.
In Fig. 4, llive disclose the sensing area is vertically lower than the top side conductor as an alternate design choice.
With respect to claim 20, Ilive discloses the sensor device of claim 14, wherein the top side conductor comprises a metal redistribution layer (65); and the encapsulant covers an entirety of the die bottom side (See Fig. 3 above).
With respect to claim 21, Ilive discloses the sensor device of claim 14, wherein

With respect to claim 23, Ilive discloses the sensor device of claim 14, wherein the sensing area is directly on the die top side (10 is directly on top of 20).
With respect to claim 24, Ilive discloses a sensor device (fig. 3) comprising:
a sensor die (20) comprising a die top side (top side of 20) facing an upward vertical direction (top of the die face upward in vertical direction), a die bottom side (bottom side of 20) facing downward vertical direction (bottom side of 20), and a plurality of die lateral sides (lateral sides of 20) between the die top side and the die bottom side (sides of 20 ); a sensing area (10)on the die top side;
a top side conductor (please see below), where at least a portion of the top side conductor is above the top die side (top side of the conductor is above die 20); a bottom side connection point (see below); and an encapsulant (see below); a first interposer (see below) comprises a conductive via that electrically connects the top side conductor to the bottom side connection point; and at least a portion of the conductive via is positioned directly laterally from the sensor die (55/95); and an encapsulant (see below) that covers at least the die lateral sides.
	Ilive does not explicitly disclose that the first interposer is positioned laterally in relation to the sensor die. wherein However, Ilive disclose a part of the interposer positioned laterally in relation to the sensor die (as shown below) .It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s 
[AltContent: rect][AltContent: rect]
[AltContent: arrow]
[AltContent: arrow][AltContent: rect]
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    401
    914
    media_image1.png
    Greyscale

[AltContent: rect]


	Ilive does not explicitly disclose that the bottom side connection point is lower than the die bottom side.
In an analogous art, Bauer discloses that the bottom side connection point is lower than the die bottom side (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Bauer’s disclosure in order to connect different components of a semiconductor device. 


	With respect to claim 25, Ilive discloses the sensor device of claim 24, wherein the first interposer comprises a first interposer board (90 of fig. 3).
With respect to claim 29, Ilive discloses the sensor device of claim 24, wherein the encapsulant covers a bottom side of the first interposer and the die bottom side; and the encapsulant laterally spans the first interposer (See the portion of encapsulant parallel to 90).
         With respect to claim 30, Ilive discloses the sensor device of claim 24, wherein
a top side of the first interposer and the die top side are not covered by the encapsulant and the encapsulant contacts a lateral surface of the interposer (encapsulant is connected via 95/55). 
With respect to claim 32, Ilive discloses the sensor device of claim 24 wherein the sensing area is directly on the top side (70 is on 20).
With respect to claim 33, Ilive discloses the sensor device of claim 24.
The first interposer comprises a first interposer board that comprises the conductive via; and the interposer board comprises an interior lateral surface that faces toward the sensor die and is covered by the encapsulant, and an outer lateral surface that faces away from the sensor die and is not covered by the encapsualnt (Fig 3).



Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ilive/Bauer and further in view of Bolognia et al. (US 8,717,775, hereinafter Bolognia).
With respect to claim 18, Ilive discloses that the conductive via is laterally displace (55 of fig. 3)
 Ilive/Bauer does not explicitly discloses an entirety of the conductive via is laterally displaced from the sensor die; and at least a portion of the conductive via is directly laterally displaced from the sensor die.
In an analogous art, Bolognia discloses an entirety of the conductive via is laterally displaced from the sensor die; and at least a portion of the conductive via is directly laterally displaced from the sensor die (fig. 2; via 112 are laterally displaced from the die).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive/Bauer’s device by adding Bolognia’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 26, Ilive/Bauer does not explicitly disclose wherein the conductive via spans an entirety of a vertical height of the sensor die.
In an analogous art, Bolognia discloses wherein the conductive via spans an entirety of a vertical height of the sensor die (fig. 2; via 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive/Bauer’s device by adding Bolognia’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 16 and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Ilive/Bauer in view of Hunt (US 2012/0119373, hereinafter Hunt).
With respect to claim 16, Ilive/Bauer discloses the sensor device of claim 14.
Ilive discloses a protective material (70) that covers the sensing area and is configured to allow fingerprint sensing through the protective material and wherein the protective material covers an entirety of top die side.
In an analogous art, Hunt discloses wherein the protective material covers the entire top die side (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Hunt’s disclosure in order to manufacture a semiconductor device according to required specifications.
	
	With respect to claim 31, Ilive/Bauer discloses the sensor device of claim 24.
	Ilive does not explicitly disclose wherein a top side of the first interposer, the die top side, and a top side of the encapsulant are coplanar.
	In an analogous art, Hunt discloses wherein a top side of the first interposer, the die top side, and a top side of the encapsulant are coplanar (Fig. 8F). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Hunt’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ilive/Bauer in view of Chan et al. (US 2008/0296716, hereinafter Chan).
With respect to claim 17, Ilive discloses the sensor device of claim 14, 
A protective material (70) that covers the sensing area: and
Chan does not explicitly disclose an intervening dielectric material, and wherein and entirety of the protective material is separated from the die top side by at least the intervening dielectric material; wherein the sensor device is configured to sense fingerprints through the protective material and the intervening dielectric material.
	In an analogous art, Chan discloses an intervening dielectric material (para 0017; intermediate dielectric layer covering the die), and wherein the protective material is separated from the die top side by at least the intervening dielectric material (para 0017) wherein the sensor device is configured to sense fingerprints through the protective material and the intervening dielectric material (para 0004). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Hunt’s disclosure in order to insulate different semiconductor components. 
With respect to claim 22, Ilive discloses the sensor device of claim 14.
Ilive does not explicitly disclose a conductive ball coupled to the bottom side connection point, where at least a portion of the conductive ball is embedded in the encapsulant.
In an analogous art, Chan discloses a conductive ball coupled to the bottom side connection point, where at least a portion of the conductive ball is embedded in the encapsulant (fig. 5; para 0059). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ilive’s device by adding Hunt’s disclosure in order to insulate different semiconductor components. 

Allowable Subject Matter
Claims 27 & 28 have been allowed.


Response to Arguments
.         This action is in response to the communication filed on 09/14/2021. Based on new ground of rejection and therefore, applicant’s argument are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816